Case: 13-10116   Date Filed: 07/16/2014   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10116
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:10-cv-00130-JRH-WLB


LISA DESOUZA,

                                                          Plaintiff - Appellant,

                                  versus

FEDERAL HOME MORTGAGE CORP.,
d.b.a. Freddie Mac,
J.P. MORGAN CHASE BANK, N.A.,
OCWEN LOAN SERVICING, LLC,

                                                      Defendants – Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 16, 2014)

Before PRYOR, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-10116     Date Filed: 07/16/2014    Page: 2 of 9


      Lisa DeSouza, proceeding pro se, appeals the dismissal with prejudice of her

wrongful foreclosure and fraud claims in her amended and second amended

complaints against Federal Home Mortgage Corporation d/b/a Freddie Mac,

OCWEN Servicing, LLC, and J.P. Morgan Chase Bank, N.A. After review of the

record and the parties’ briefs, we affirm.

                                                 I

      Because we write for the parties, we assume familiarity with the underlying

facts of the case and recite only what is necessary to resolve this appeal.

      Seeking to generate rental income, Ms. DeSouza purchased a property in

Augusta, Georgia. She financed the purchase with a loan from Washington Mutual

Bank. Following a drop in rental revenue, Ms. DeSouza defaulted on the loan. By

letter dated February 23, 2009, Washington Mutual informed Ms. DeSouza that

she had been approved for a forbearance agreement under which, if she made

payments in March, April, and May, the bank offered to "reevaluate             [her]

application for assistance” and determine whether it could “offer [her] a permanent

workout solution to bring [the] loan current." The letter also stated that, unless

otherwise indicated, "[a]ll of the original terms of [the] loan remain in full force

and effect[.]” The loan was subsequently acquired by Chase Bank, which mailed

Ms. DeSouza a notice of foreclosure to the Augusta property on December 4,




                                             2
              Case: 13-10116     Date Filed: 07/16/2014   Page: 3 of 9


2009. Chase purchased the property at the foreclosure sale and subsequently

conveyed its interest to Freddie Mac.

      Ms. DeSouza bought a second rental property in Hephzibah, Georgia and

financed this purchase with a loan from Taylor, Bean, & Whitaker Mortgage

Corporation that was ultimately acquired by OCWEN. As was the case with the

Augusta property, Ms. DeSouza defaulted on her loan, and a notice of foreclosure

was addressed to her at the Hephzibah property. OCWEN purchased the property

and subsequently turned over all of its interest to Freddie Mac.

      Ms. DeSouza brought a wrongful foreclosure claim against Freddie Mac in

federal district court. After the district court dismissed her initial complaint, she

amended her complaint to assert, among other things, fraud and wrongful

foreclosure claims against Chase, OCWEN, and Freddie Mac, alleging that they

provided deficient notices of foreclosure under O.C.G.A. § 44-14- 162.2(a) and

defrauded her out of her property. The district court held that the notices of

foreclosure satisfied Georgia’s statutory requirements and thus dismissed her

wrongful foreclosure claim with prejudice. It dismissed her fraud claim without

prejudice to allow her the opportunity to re-plead it with particularity, as required

by Federal Rule of Civil Procedure 9(b).

      In her second amended complaint, Ms. DeSouza alleged that Washington

Mutual and Chase fraudulently represented in the temporary forbearance letter that


                                           3
               Case: 13-10116   Date Filed: 07/16/2014   Page: 4 of 9


they would not foreclose on her property, and that a telephone conversation with

an agent for an unspecified defendant led her to believe that she would be able to

retain her property while participating in the temporary forbearance plan. The

district court dismissed the fraud claim with prejudice, reasoning that Ms. DeSouza

could not establish that the defendants made false representations. The district

court concluded that the temporary forbearance letter made clear that Ms. DeSouza

would be entitled to temporary relief from the Chase Loan only between March

and May of 2009. Since the foreclosure did not occur until after this time period

there was no fraud on the part of the defendants. It likewise held that Georgia’s

statute of frauds precluded her reliance on oral representations as a basis for a

fraud claim.

      Ms. DeSouza now appeals the dismissal with prejudice of her wrongful

foreclosure and fraud claims.

                                             II

      We review de novo a district court’s dismissal under Rule 12(b)(6) for

failure to state a claim. Butler v. Sheriff of Palm Beach Cnty., 685 F.3d 1261, 1265

(11th Cir. 2012). Although the complaint need not contain detailed factual

allegations, the plaintiff must allege sufficient facts to make the claim “plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[T]he tenet

that a court must accept as true all of the allegations contained in a complaint is


                                         4
              Case: 13-10116     Date Filed: 07/16/2014   Page: 5 of 9


inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice” to meet

this standard. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Pro se pleadings are held to “less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Even so,

however, a court may not “serve as de facto counsel for a party” or “rewrite an

otherwise deficient pleading in order to sustain an action.” GJR Inv., Inc. v. Cnty.

of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled on other

grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009).

      Although review of a motion to dismiss is typically limited to the four

corners of the complaint, a court may also consider documents that the plaintiff

refers to in her complaint and that are “central to the plaintiff’s claim.” Brooks v.

Blue Cross & Blue Shield, Inc., 116 F.3d 1364, 1368-69 (11th Cir. 1997).

                                             III

      On appeal, Ms. DeSouza contests the district court’s dismissal of her

wrongful foreclosure claim, contending that the foreclosure notices that Chase and

OCWEN issued were legally insufficient. She also contends that the district court




                                         5
                Case: 13-10116       Date Filed: 07/16/2014       Page: 6 of 9


erroneously dismissed her fraud claim for failure to allege that the defendants

made a false representation.1

                                                   A

       Ms. DeSouza argues that the district court erred in dismissing her wrongful

foreclosure claim after ruling that the notices of foreclosure she received were

sufficient as a matter of law. Ms. DeSouza maintains that the notices were

defective because Chase and OCWEN mailed their respective notices of

foreclosure to the rental properties and not to her California residential address, in

violation of O.C.G.A. § 44-14- 162.2(a).2

       To prevail on a wrongful foreclosure claim under Georgia law, the plaintiff

must establish that the defendant violated Georgia’s foreclosure statutes. McCarter

v. Bankers Trust Co., 543 S.E. 2d 755, 758 (Ga. Ct. App. 2000). Under O.C.G.A. §

44-14-162.2 (a), a foreclosure “notice shall be in writing and shall be sent… to the

property address or to such other address as the debtor may designate by written

notice to the secured creditor.” O.C.G.A. § 44-14-162.2 (a).



1
  Ms. DeSouza also argues for the first time on appeal that defendants breached their duty to act
in good faith under the Georgia Fair Trade Act. Because she failed to raise this argument before
the district court, however, it has been forfeited. See Ledford v. Peeples, 657 F.3d 1222, 1258
(11th Cir. 2011).
2
  Ms. DeSouza also maintains that the lenders’ defective notices violated her due process rights,
but a private foreclosure sale does not implicate the Due Process Clause because it does not
involve state action. See Roberts v. Cameron- Brown Co., 556 F.2d 356, 358-60 (5th Cir. 1997)
(finding no due process violation in private foreclosure sale because there was no state action
nexus).
                                               6
               Case: 13-10116     Date Filed: 07/16/2014   Page: 7 of 9


      Ms. DeSouza argues that the lenders’ knowledge of her residential address

in California “triggered a duty… to send notice” there. But the Georgia Court of

Appeals rejected this very argument in Zeller v. Home Federal Savings & Loan

Association of Atlanta, 471 S.E. 2d 1 (Ga. App. 1996). There, the Court of Appeals

held that, even though the bank had actual knowledge of the borrower’s new

address, the plaintiff’s “failure to provide written notice to [the bank] of her

[residential] address as required by OCGA § 44-14-162.2(a) defeats her contention

that [the bank] was obligated to notify her at [that] address.” Id. at 2. Ms. DeSouza

has failed to plead that she gave the lenders written notice that all mailings should

be sent to her residential address in California. Ms. DeSouza’s allegation that the

lenders had knowledge of her California Residence therefore does not affect the

validity of the notices of foreclosure.

                                          B

      Ms. DeSouza also contends that the district court erred in dismissing her

fraud claim for failure to plead misrepresentation with particularity. A plaintiff

alleging fraud “must state with particularity the circumstances constituting fraud or

mistake.” Fed. R. Civ. P. 9(b). To satisfy this standard, the plaintiff must allege:

“(1) the precise statements, documents, or misrepresentations made; (2) the time,

place, and person responsible for the statement; (3) the content and manner in

which these statements misled the plaintiffs; and (4) what the defendants gained by


                                          7
              Case: 13-10116     Date Filed: 07/16/2014    Page: 8 of 9


the alleged fraud.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th

Cir. 2010). This heightened pleading requirement ensures that the defendants know

of the “precise misconduct with which they are charged and protect[s] defendants

against spurious charges of immoral and fraudulent behavior.” Ziemba v. Cascade

Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001).

      Ms. DeSouza first maintains that she sufficiently alleged that Washington

Mutual and Chase intentionally misled her into believing that the Augusta property

was safe from foreclosure through the terms of the temporary forbearance letter,

which permitted her to make lowered payments during March, April, and May of

2009 in exchange for a re-evaluation of her loan modification application.

Although she contends that the purported promises included in the temporary

forbearance letter amounted to false representations, the letter, by its own terms,

merely presented an offer of “temporary relief” from loan payments and

“reevaluat[ion]” of her modification application, as opposed to offering to modify

or forgive her loan outright. The letter likewise stipulated that the “original terms

of [the] loan remain in full force and effect[.]” Moreover, Chase did not issue a

notice of foreclosure or actually foreclose on the property until long after the three-

month period specified in the letter. As such, the letter, which promised only

temporary relief, contained no misrepresentation, and hence cannot form the basis

for a fraud claim.


                                          8
                Case: 13-10116      Date Filed: 07/16/2014      Page: 9 of 9


       We likewise reject Ms. DeSouza’s argument that false assurances made over

the telephone concerning her ability to make her modification permanent constitute

false representations sufficient to state a fraud claim. Under Georgia’s statute of

frauds, “any contract for sales of lands, or any interest in, or concerning lands” and

“any commitment to lend money” must be in writing and signed. O.C.G.A. § 13-5-

30(4) and (7). Mortgage agreements and modifications are therefore subject to the

statute of frauds. See Allen v. Tuker Fed. Bank, 510 S.E. 2d 546, 547 (Ga. Ct. App.

1998); Jarman v. Westbrook, 67 S.E. 403, 404 (Ga. 1910). A plaintiff cannot sue to

enforce a promise that fails to satisfy the statute of frauds. Studdard v. George D.

Warthen Bank, 427 S.E. 2d 58, 59 (Ga. Ct. App. 1993). An oral promise to modify

mortgage terms such as the one Ms. DeSouza alleges fails to satisfy the Georgia

statute of frauds and is therefore unenforceable. O.C.G.A. § 13-5-30(4) and (7);

Studdard, 427 S.E. 2d at 59.3

                                             IV

       The district court’s dismissal of Ms. DeSouza’s wrongful foreclosure and

fraud claims is affirmed.

       AFFIRMED.




3
  Nor are Ms. DeSouza’s allegations regarding the content of, timing of, or participants in the
purported conversation pled with the particularity required under Rule 9(b). See Am. Dental Ass
'n., 605 F.3d at1291; Fed. R. Civ. P. 9(b).
                                              9